Citation Nr: 0521841	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-13 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling 
for residuals (musculoskeletal) of a calcified right arm 
hematoma.

2.  Entitlement to a separate rating in excess of 10 percent 
disabling for a residual surgical scar, as secondary to 
residuals of a calcified right arm hematoma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his son



ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Jackson, Mississippi, which in part, denied entitlement to a 
rating in excess of 10 percent disabling for residuals of a 
calcified right arm hematoma.  The veteran testified before 
the undersigned Veterans Law Judge at a hearing held at the 
RO in June 2003.  

The Board remanded this matter in March 2004 for further 
development.  Other issues before the Board in March 2004 
were disposed of by the Board in that decision.  The veteran 
appealed the Board's denial of these other issues to the 
Court of Appeals of Veterans Claims (CAVC).  The CAVC 
dismissed this appeal in a June 2004 decision.

While the matter remained on remand status, the RO in an 
April 2005 rating decision, granted service connection for a 
residual surgical scar, as secondary to residuals of a 
calcified right arm hematoma and assigned a separate 10 
percent rating.  This matter is in appellate status, as it 
stems from the appeal of the rating for the residuals of a 
calcified right arm hematoma.  

The case is now returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The musculoskeletal manifestations of the residuals of a 
calcified right arm hematoma reflect a full range of motion 
of the right elbow, however findings from the most recent VA 
examination of August 2004 indicate long-term functional 
limitation of the right forearm, as evidenced by muscle 
atrophy as compared to the left arm's musculature.

3.  The residual scar from the calcified right arm hematoma 
was noted on the August 2004 VA examination to be mildly 
sensitive to palpation , was 2 inches by 0.25 to an inch in 
width.  It appeared to be stable, with no adverse affect on 
the muscles.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for 
residuals (musculoskeletal) of a calcified right arm hematoma 
has been met based on functional limitations.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.71a, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson v. Brown, 
9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

2.  The criteria for a separate evaluation in excess of 10 
percent disabling for a residual surgical scar, as secondary 
to residuals of a calcified right arm hematoma have not been 
met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7802-7805 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters, Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  In a letter dated in October 
2002 prior to the issuance of the February 2003 rating 
decision, the RO advised the appellant of the VCAA and of the 
evidence it had and what evidence was needed to prevail on 
his claim.  Because the notice predated the rating decision, 
it is in compliance with the provisions of 38 C.F.R. 
§ 3.159(b).  He was notified of the responsibilities of the 
VA and the claimant in developing the record.  Specifically, 
the appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to respond in a timely matter to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The appellant was also asked to submit 
evidence in his possession or to advise VA if there were any 
other information or evidence he considered relevant to his 
claim so that VA could help by getting that evidence.  

The appellant was again notified, by means of the discussion 
in the rating decision, statement of the case (SOC), and 
supplemental statements of the case (SSOC) of the applicable 
law and reasons for the denial of this claim.  The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes service medical 
records VA medical records, private medical records and VA 
examination reports.  No further medical examination or 
opinion is required in this case.  There is no outstanding 
duty to obtain medical opinion in support of the appellant's 
claim for VA to discharge.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish this claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating 

History prior to the current claim on appeal reveals that the 
RO granted service connection for residuals of an excision of 
a right arm calcified hematoma, classified as a healed 
surgical scar in a July rating, and assigned a noncompensable 
rating.  He had been diagnosed with a calcified hematoma in 
the lateral aspect of the upper third of the humerus, right 
arm in May 1944, with surgical excision of the hematoma said 
to have taken place in September 1944.  The RO granted an 
increased evaluation for the right arm hematoma in a 
September 1954 rating decision, and the 10 percent rating 
remained in effect up through the February 2003 decision on 
appeal.  Evidence of record reflects that the veteran is 
right handed.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present. 38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an 
increase in the disability rating is at issue, the present 
level of the appellant's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25. However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology, as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The veteran filed his claim for an increased rating in 
October 2002.  Evidence submitted in support of his claim 
includes the report of a June 2000 VA examination, which 
noted complaints of pain in the right upper arm with extended 
use.  He denied any sensory changes or loss of strength.  On 
physical examination of the right upper arm, there was a 2-
inch scar, flat, nontender, with slight depression beneath 
the scar with a fixation to the underlying tissue.  Biceps 
strength was 5/5.  There were no sensory changes.  There was 
no limited range of motion associated with the shoulder or 
elbow as related to the postsurgical changes of the 
evacuation of the hematoma to the right upper arm.  He was 
noted to be right hand dominant.  The range of motion of the 
right elbow was 0 to 137.5 degrees.  The diagnosis was 
residuals of surgical removal of the hematoma to the right 
upper arm.  

The report of a May 2002 VA health screening record 
documented various disease screening, immunization and 
patient education recommendations dating back to the early 
1980's, with no mention of right arm problems.  

The veteran testified at an October 2002 RO hearing that he 
believed his right arm disability warranted more than a 10 
percent evaluation over the years.  The issue was not noted 
to be on appeal at the time and he indicated at this hearing 
that he wished to raise an increased rating claim for the 
arm.  

The report of a November 2002 VA examination recorded the 
veteran's history of having a calcified hematoma removed from 
his right upper arm in the service.  His residuals were now 
of some aching pain down deep within the arm itself.  On 
examination, the arm had a scar approximately 2 inches in 
length by 0.25 inches in width, slightly depressed and 
hyperpigmented.  It was without associated chronic skin 
changes or ulcerations.  There was no evidence of tissue loss 
beneath the scar or adhesions to the underlying tissues.  On 
palpation there was no surface tenderness.  However on deeper 
palpation down within the substance of the muscle, the 
veteran stated there was slight tenderness.  The impression 
rendered was residuals of trauma, upper right arm, surgical 
scar right upper arm.  

The veteran testified at his June 2003 Travel Board hearing 
that he has been having trouble with his right arm all the 
time, but indicated that when he saw doctor's they would tell 
him nothing was wrong and suggested he get a lighter duty 
job.  He testified that he'd been told he had arthritis in 
the arm.  

The report of an August 2004 VA examination and claims file 
review noted the veteran's allegations that the right upper 
arm pain has negatively affected him over the years in his 
employment.  He had desired to stay in the field of concrete 
finishing, but could not do so; secondary to pain he was 
having in his right upper arm, when having to do activity 
that required repetitive motion of the right elbow.  He 
subsequently had to quit that job which had paid well, and 
became a farmer, which did not pay as well, but allowed him 
to be more selective in the repetitive use of his right upper 
arm.  He felt that the financial impact placed on him in his 
younger years was a direct impact of the right arm residuals 
of surgical removal of the calcific hematoma.  

On examination of the right arm, there was a 2-inch scar on 
the lateral aspect of the right arm, by approximately 0.25 
inch to an inch in width.  It was flat; slightly 
hyperpigmented, slightly depressed and the scar had mild 
sensitivity to palpation.  There were no chronic skin 
changes, ulcerations or skin breakdowns.  The scar itself had 
no adverse affect on the muscles of the right upper arm.  
There was a slight depression in the area beneath the scar, 
consistent with prior removal of soft tissues from the 
lateral aspect of the right upper arm.  There was a 
difference in circumference between the two arms of one inch, 
with the right arm being one inch smaller than the left.  The 
veteran was right handed for predominant use.  On deeper 
palpation of the tissues beneath the scar, there was evidence 
of a nodular protrusion to the lateral aspect of the humerus.  
There was tenderness on palpation of this area.  An X-ray of 
the same area showed that the veteran had some calcification 
to the lateral aspect of his right femur (sic) (the physician 
probably intended to spell humerus).  There was also 
tenderness in the area when the veteran was asked to pull 
against resistance with his right elbow, stating that he got 
the same pain sensation in the general area described above.  
This did not affect range of motion of the right elbow, but 
did produce pain when flexing the right elbow against 
resistance.  The veteran did not give to flexion against 
resistance with repetitive activity, but did state that it 
produced increased pain.  This had no adverse effect on the 
range of motion of the right shoulder, nor did it produce any 
complaints of pain with motion of the right shoulder.  The 
impression rendered was residuals of surgical removal of 
calcific hematoma, right upper arm.  

The examiner commented that he implied that there were 
residuals of the veteran's surgery, specifically some 
calcification to the lateral aspect of the humerus, which 
leads to pain with repetitive use of the muscles of flexion 
of the right forearm, secondary to the insertion of the 
muscles in the area of calcification.  This would lead to 
increased fatigue with activities that require strenuous 
flexion of the right elbow, although repetitive motion on the 
date of the examination, this fatigue was not elicited, there 
was an increase in pain in the area described above.  The 
decreased circumference of the right upper arm over that of 
the left in a right hand dominant individual would be 
indicative of atrophy of decreased use.  One would expect 
this biceps area to be larger than the left, however this was 
not the case.  It was therefore this examiner's opinion that 
the veteran in the course of his employment had found that 
repetitive use of the right arm, particularly with flexion of 
the right elbow, had produced pain, and therefore to avoid 
increasing pain, he has neglected the use of this arm, 
compared to the left.  The examiner noted that the work of a 
concrete finisher would be the type that would require such 
repetitive activity and would be difficult to continue with 
any level of expertise.  

A.  Musculoskeletal Residuals of Right Arm Hematoma

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2004).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or misaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint. 38 
C.F.R. § 4.59 (2004).

The RO is noted to have evaluated the musculoskeletal 
manifestations of the right arm hematoma under 38 C.F.R. 
§ 5003, the Diagnostic Code for arthritis.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the CAVC noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in. Hicks v. Brown, 8 Vet. App. 417 
(1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Diagnostic code (DC) 5019 addresses bursitis and authorizes a 
disability rating based on limitation of motion of the part 
affected, as for degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2004).

The average normal range of motion of the forearm (elbow) is 
zero degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination. 38 C.F.R. § 4.71, 
Plate I (2004).

The RO in its May 2005 supplemental statement of the case is 
also noted to have considered the right arm condition under 
the following Diagnostic Codes, in addition to the Diagnostic 
Code for arthritis. 

Under Diagnostic Code 5205, a 40 percent rating is assigned 
for favorable ankylosis of the elbow at an angle between 90 
degrees and 70 degrees. 38 C.F.R. § 4.71a. A 50 percent is 
warranted for intermediate ankylosis of the elbow at an angle 
of more than 90 degrees, or between 70 and 50 degrees. Id. A 
60 percent rating is warranted for unfavorable ankylosis of 
the elbow at an angle of less than 50 degrees or with 
complete loss of supination or pronation. Id.

Under Diagnostic Code 5206, for either the major or minor 
arm, when flexion of the forearm is limited to 110 degrees, a 
zero percent (noncompensable) rating is assigned.  A 10 
percent rating is warranted if flexion is limited to 100 
degrees. A 20 percent rating requires limitation of forearm 
flexion to 90 degrees, if either the major or minor extremity 
is involved.  When flexion is limited to 70 degrees, a 30 
percent rating is assigned for the major arm, and a 20 
percent rating for the minor arm.  Flexion limited to 55 
degrees warrants a 40 percent rating for the major arm, and a 
30 percent rating for the minor arm.  When flexion is limited 
to 45 degrees, a 50 percent rating is warranted for the major 
arm, and a 40 percent rating for the minor arm. See 38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5207, for either the major or minor 
arm, limitation of extension of the forearm from 45 to 60 
degrees warrants a 10 percent rating. If extension is limited 
to 75 degrees, a 20 percent rating is appropriate if either 
upper extremity is involved.  When extension is limited to 90 
degrees, a 30 percent rating is assigned for the major arm, 
and a 20 percent rating for the minor arm.  Extension limited 
to 100 degrees warrants a 40 percent rating for the major 
arm, and a 30 percent rating for the minor arm.  When 
extension is limited to 110 degrees, a 50 percent rating is 
warranted for the major arm, and a 40 percent rating for the 
minor arm. See 38 C.F.R. § 4.71a.

A 20 percent evaluation is warranted where flexion of the 
forearm is limited to 100 degrees and extension is limited to 
45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5208 (2004).

A 20 percent evaluation is warranted for residuals of 
fracture of the elbow of the joint of either upper extremity 
when there is marked cubitus varus or cubitus valgus 
deformity or when there is an ununited fracture of the head 
of the radius.  A flail elbow joint warrants a 60 percent 
evaluation when the major upper extremity is involved.  See 
38 C.F.R. 4.71a, Diagnostic Code 5209 (2004).

Diagnostic code 5210 provides for assignment of 50 percent 
(major) and 40 percent (minor) for impairment of the radius 
and ulna, nonunion of, with flail false joint. See 38 C.F.R. 
4.71a.

Ratings for impairment of the ulna under diagnostic code 5211 
are assigned as follows: 10 percent major and minor for 
malunion with bad alignment; 20 percent major and minor for 
nonunion in the lower half; 30 percent (major) and 20 percent 
(minor) without loss of bone substance or deformity; and 40 
percent (major) and 30 percent (minor) with loss of bone 
substance (1 inch (2.5 cms.) or more) and marked deformity. 
See 38 C.F.R. § 4.71a.

Ratings for impairment of the radius under diagnostic code 
5212 are assigned as follows: 10 percent major and minor for 
malunion with bad alignment; 20 percent major and minor for 
nonunion in the upper half; 30 percent (major) and 20 percent 
(minor) without loss of bone substance or deformity; and 40 
percent (major) and 30 percent (minor) with loss of bone 
substance (1 inch (2.5 cms.) or more) and marked deformity.

Under Diagnostic Code 5213, a 10 percent evaluation is 
warranted when supination is limited to 30 degrees or less 
for either the major or minor hand.  A 20 percent rating is 
warranted when the major hand is fixed near the middle of the 
arc or there is moderate pronation; or motion is lost beyond 
the last quarter of the arc, the hand does not approach full 
pronation.  A 30 percent evaluation is warranted when the 
major hand is fixed in full pronation, or when pronation is 
lost beyond the middle of the arc.  A 40 percent evaluation 
is warranted when the major hand is fixed in supination or 
hyperpronation. See 38 C.F.R. § 4.71a.

Based upon review of the evidence, the Board finds that with 
application of the benefit of the doubt, a 20 percent rating 
is warranted for the residuals of the calcified hematoma 
based on functional limitation contemplated by 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  There is 
no evidence of limitation of motion shown to be attributable 
to this service connected condition; repeatedly VA 
examinations from 2000, 2002 and 2004 have indicated the 
presence of no such limitations.  Therefore an increased 
rating based solely on limitation of motion is not warranted 
under any of the applicable rating schedule.

Notwithstanding this fact, the Board finds that the comments 
made by the VA examiner in the August 2004 examination 
support an increased rating based on functional limitations 
equivalent to a 20 percent disability rating.  Specifically, 
the examiner opined that the disparity in muscle 
circumference, in which the decreased circumference of the 
dominant right upper arm as compared to that of the minor 
left upper arm, was said to be an indicator of the fact that 
repetitive use of the right forearm's muscles was painful.  
This is objective evidence of functional limitation based on 
pain caused during repetitive use.  Although the veteran's 
ranges of motion have repeatedly been shown to be full 
motion, and thus in the realm of noncompensable, the Board 
finds that the long term nature of the functional limitation 
that resulted in loss of muscle strength and mass of the 
major arm more closely resembles that equaling a 20 percent 
rating under Diagnostic Code 5208, in which flexion is 
limited to 100 and extension is limited to 45 degrees.  

The functional limitations, shown by decreased muscle size of 
the major arm due to disuse, however do not warrant a rating 
in excess of 20 percent.  There is no evidence that these 
limitations approach that of favorable ankylosis of the 
elbow, limitation of flexion of the elbow to 70 degrees, 
limitation of flexion of the elbow to 75 degrees, nonunion of 
the radius and ulna with false flail joint, malunion of the 
ulna without loss of bone substance, malunion of the radius 
without loss of bone substance or limitation of pronation of 
the hand beyond the middle of the arc.  Again, the strongest 
evidence of functional limitation is shown to be the 
discrepancy in muscle size as compared to the left arm, with 
no other objective evidence suggestive of pathology that 
would warrant greater than a 20 percent rating for the 
musculoskeletal manifestations of this right arm disability.  

B.  Separate Scar Evaluation

The Board now turns to consider the appropriateness of the 
separate 10 percent evaluation for surgical scar, which was 
granted by the RO in an April 2005 rating decision in 
response to the Board's March 2004 remand.  

Scars, other than of the head, face, or neck, are to be rated 
under Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 
7801, which governs scars, other than the head, face, or 
neck, that are deep or cause limited motion, a 10 percent 
evaluation is assignable when the area or areas exceed six 
square inches (39 square centimeters).  A 20 percent 
evaluation is assignable when the area or areas exceed 12 
square inches (77 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2) (2004).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 
7802 (2004).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2004).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803 (2004).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1), (2) (2004).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
A superficial scar is one not associated with underlying soft 
tissue damage. A 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See 38 
C.F.R. § 4.68 of this part on the amputation rule.) 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note (1), (2) (2004).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2004).

Based on review of the evidence, the Board finds that a 
rating in excess of the separate 10 percent evaluation for 
the right arm scar is not warranted.  The scar was noted to 
be mildly sensitive to palpation on the August 2004 VA 
examination, was 2 inches by 0.25 to an inch in width.  It 
appeared to be stable, with no adverse affect on the muscles.  
The 10 percent rating was assigned based on the criteria 
allowing a 10 percent rating for scars that are superficial 
and painful on examination.  There is no evidence suggesting 
that the scar meets the criteria for a 20 percent evaluation.  
There is no evidence that the scar causes limited motion and 
the area of the scar clearly does not exceed 12 square inches 
(77 square centimeters).  The scar is not shown to cause 
limitation of function of the arm and the Board notes that 
the veteran is already in receipt of increased benefits based 
on musculoskeletal limitation of function, and any further 
increase in rating the scar based on limitation of function 
would constitute pyramiding.  38 C.F.R. § 4.14.  

In sum, the Board finds that the scar is appropriately rated 
at 10 percent disabling and the preponderance of the evidence 
is against a rating in excess of that amount.

C.  Extraschedular Considerations

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  There 
is no evidence demonstrating that the service-connected right 
arm disorder markedly interferes with employment.  He is 
noted to have changed employment from cement finishing, 
requiring repetitive use of the arm to farming, which 
involves less repetitive use of the arm, but nevertheless 
requires some usage of the arm.  There is no evidence that 
the veteran has been hospitalized or has required frequent 
treatment due to this disability.


ORDER

Entitlement to an increased evaluation of 20 percent for 
residuals (musculoskeletal) of a calcified right arm hematoma 
is granted.

Entitlement to a separate evaluation in excess of 10 percent 
for a residual surgical scar, as secondary to residuals of a 
calcified right arm hematoma, is denied.  

	


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


